NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                           FILED
                             FOR THE NINTH CIRCUIT                            OCT 16 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

JEFFREY R. HERSON,                               No. 11-17172

               Plaintiff - Appellant,            D.C. No. 3:11-cv-00403-LRH-
                                                 VPC
  v.

CITY OF RENO,                                    MEMORANDUM*

               Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                       Argued and Submitted October 8, 2014
                             San Francisco, California

Before: IKUTA, N.R. SMITH, and MURGUIA, Circuit Judges.

       Jeffrey Herson appeals the district court’s order of August 12, 2011 (the

“Order”) dismissing his claims for lack of standing. We dismiss the appeal for lack

of jurisdiction.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      This court’s jurisdiction is limited to final decisions of the district court. 28

U.S.C. § 1291. “Final decisions end the litigation on the merits and leave nothing

for the court to do but execute the judgment.” Am. States Ins. Co. v. Dastar Corp.,

318 F.3d 881, 884 (9th Cir. 2003) (internal quotation marks and alterations

omitted). “The final judgment rule promotes judicial efficiency, avoids multiplicity

of litigation and minimizes delay by forbidding piecemeal disposition on appeal of

what for practical purposes is a single controversy.” Id. (internal quotation marks

and alterations omitted).

      “[A]n order granting a motion to dismiss, standing alone, may not be

appealable. In these cases, we have looked beyond the dismissal order and read the

entire record to determine what effect the court intended its order to have.” Nat'l

Distrib. Agency v. Nationwide Mut. Ins. Co., 117 F.3d 432, 433-34 (9th Cir. 1997)

(citation omitted). Specifically, “[e]vidence of intent consists of the Order's

content and the judge’s and parties [sic] conduct.” In re Slimick, 928 F.2d 304,

308 (9th Cir. 1990). This court also looks at whether a plaintiff "elects to stand on

the dismissed complaint" when determining whether an order granting a motion to

dismiss without prejudice is "final and appealable." Lopez v. City of Needles, 95

F.3d 20, 22 (9th Cir. 1996) (internal quotation marks omitted).




                                           2
      In the present case, the court’s Order dismissed Herson’s challenge to the

City of Reno’s sign ordinances without prejudice, thereby allowing Herson to

amend his complaint. Thereafter, Herson filed a “new” complaint in the same

court and against the same defendant. See Herson v. City of Reno and State of

Nevada, Case No. 3:11cv-00633-ECR-WGC. The complaint revived every single

claim Herson had made against the City of Reno’s sign ordinances in his first

complaint. The only differences between the first complaint and the second

complaint were that 1) the second complaint also reflected events that had occurred

since the filing of Herson’s first complaint; 2) Herson joined the State of Nevada to

one of his claims;1 and 3) Herson introduced an equal protection claim.

Challenging the “new” complaint, the City alleged that the “First and Second

Lawsuits are the same.” Thus, looking beyond the dismissal Order, the record

indicates that the Order was not perceived as final because Herson did not stand

upon his original complaint. To avoid piecemeal litigation, the panel holds that the

Order was not an appealable final judgment. Therefore, this court lacks

jurisdiction.

      DISMISSED.




      1
          Herson later voluntarily dismissed the State of Nevada from the suit.
                                            3